Citation Nr: 0610159	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-14 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a left arm and left 
shoulder disorder. 

3.  Entitlement to service connection for a dental 
disability. 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant and M.B.

ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from May 2002 and January 2003 decisions by the RO's 
in Cleveland, Ohio and Philadelphia, Pennsylvania, which in 
pertinent part, denied service connection for a neck disorder 
and a left arm and left shoulder disorder.  The January 2003 
decision denied service connection for a dental disorder. 

A hearing was held before a decision review officer at the RO 
in May 2003.  A transcript of the hearing has been associated 
with the claims folder.

The Board also notes that during the course of this appeal, 
the veteran has raised an issue relating to an increased 
disability rating for diabetes mellitus and entitlement to a 
total disability compensation rating based on individual 
unemployability (TDIU).  As these issues are not currently in 
appellate status, they are referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran contends that the claimed disabilities are the 
result of an assault that took place in May 1972.  Service 
medical records show that he was seen in May 1972 when it was 
reported that he had been beaten.  The impression was 
clearing post-traumatic disorientation.  There were no 
reports of neck, shoulder or arm disability, but the veteran 
reported that these symptoms began shortly thereafter while 
in service.  The veteran underwent a nerve conduction study 
at Ohio State University Medical Center in June 2003.  The 
veteran reported a history of assault over 25 years earlier 
while in service.  The studies were interpreted as showing 
mild carpal tunnel syndrome on the left, and findings 
consistent with a neural injury distal to the nerve roots at 
the C5-C6-C7 levels.  It was added that "these findings 
correlate w/the history of trauma."

The criteria for a VA examination are met.  Such an 
examination is needed to clarify whether any current claimed 
disability is related to the assault in service.  In this 
regard it does not appear that the June 2003 report was a 
product of a review of the record, and it is unclear whether 
the examiners were relating the carpal tunnel syndrome to the 
trauma in service.

Additionally, in the veteran's December 2003 VA Form 21-4142, 
he noted that some records pertaining to his in-service 
injuries could be found at NASA/Ameda.  The exact notation 
following the word NASA is illegible.  The VA should ask the 
veteran to clarify the name of the facility where additional 
treatment records can be found.  After the veteran responds, 
the VA should obtain all identified treatment records.

During the veteran's May 2003 hearing, he testified that he 
had sought treatment by numerous doctors at St. Anthony's 
Hospital and Ohio State University East, which are the same 
facility but underwent a change of name.  Though some of the 
records from these facilities dated from 2002 and 2003 are in 
the claims folder, the veteran noted that some are missing 
and indicated that he began treatment at the facility in 
1980.  In December 2003, he properly executed VA Forms 21-
4142 to authorize VA to obtain records from St. Anthony's 
Hospital and Ohio State University East on his behalf.  
Although these forms state that they expired after 180 days, 
the veteran was advised in February 2004, that they had 
expired and he was asked to complete new releases.  To date 
he has not done so.  On his substantive appeal he reported 
that Ohio State University Hospital had custody of the 
records but would not search for them unless he furnished the 
exact dates of treatment, and he was unable to do so.  VA is 
only obligated to obtain records that are "adequately 
identified".  38 U.S.C.A. § 5103A(b) (West 2002).  The 
veteran is advised that VA will assist him in seeking these 
record, if he furnishes releases and the necessary 
information to request them.

In January 2003, the RO denied service connection for a 
dental disorder.  In February 2003, the veteran submitted a 
statement expressing his disagreement with the adverse 
determination.  The RO has not issued a statement of the case 
which addresses the veteran's dental disability.  38 U.S.C.A. 
§ 7105; Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. 
§§ 19.26, 19.29, 19.30.  At the veteran's May 2003 personal 
hearing, he clarified that the exact issue he was seeking 
treatment for regarding a dental disorder was 
temporomandibular joint (TMJ) dysfunction.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran and his 
representative a statement of the case 
on the issue of entitlement to service 
connection for a dental disorder, 
specifically temporomandibular joint 
(TMJ) dysfunction.  The Board will not 
further consider these claims unless a 
timely substantive appeal is submitted.  

2.  Ask the veteran to clarify the name 
of the NASA facility where additional 
treatment records can be found.  If the 
veteran provides sufficient information 
and a release, take all necessary steps 
to obtain the records.

4.  Afford the veteran VA neurologic 
orthopedic examination(s) to determine 
whether any current neck, left shoulder 
or left arm disability is the result of 
an injury in service.  The examiner(s) 
should review the claims folder and note 
such review in the examination report or 
in an addendum.

For each neck, left shoulder or left arm 
disability identified, the examiner(s) 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
disability is the result of an injury in 
service, or otherwise had its onset in 
service.

The examiner(s) should provide a 
rationale for the opinions.

5.  After the foregoing is completed to 
the extent possible, review the claims 
and ensure that the notice requirements 
as outlined in Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006) 
have been satisfied.  Re-adjudicate the 
claims.  If any determination remains 
adverse to the veteran, issue a 
supplemental statement of the case, 
before returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

